ICJ_056_FisheriesJurisdiction_DEU_ISL_1972-08-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

ORDER OF 18 AUGUST 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

ORDONNANCE DU 18 AOÛT 1972
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland),
Order of 18 August 1972, I.C.J. Reports 1972, p. 188.

Mode officiel de citation:

Compétence en matière de pêcheries République fédérale d'Allemagne c.
Islande), ordonnance du 18 août 1972, C.J. Recueil 1972, p. 188.

 

N'de vente: 370

 

 
18 AUGUST 1972

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

AFFAIRE RELATIVE A LA COMPETENCE
EN MATIERE DE PECHERIES

(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

18 AOUT 1972

ORDONNANCE
188

INTERNATIONAL COURT OF JUSTICE

1972 YEAR 1972
18 August
General List
No. 56 18 August 1972

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

ORDER

Present: President Sir Muhammad ZAFRULLA KHAN; Vice-President
AMMOUN; Judges Sir Gerald FITZMAURICE, PADILLA NERVO,
FORSTER, GROS, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, Morozov, JIMENEZ DE ARECHAGA;
Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court,
Having regard to Article 37 of the Rules of Court,

Makes the following Order:

Having regard to the Application by the Federal Republic of Germany
filed in the Registry of the Court on 5 June 1972, instituting proceedings
against the Republic of Iceland in the dispute which has arisen between
the two Governments relating to the proposed extension by the Government
of Iceland of its fisheries jurisdiction around Iceland;

Whereas the Government of Iceland was notified immediately of the
filing of the Application, and a copy thereof was transmitted to it by air
mail;

Having regard to the letter dated 27 June 1972 from the Minister for
Foreign Affairs of Iceland, received in the Registry on 4 July 1972, the

4
189 FISHERIES JURISDICTION (ORDER 18 VILL 72)

telegram from the said Minister dated 28 July 1972 received in the
Registry on 29 July 1972, the telegram from the said Minister dated 11
August 1972, received in the Registry the same day, and repeated and
confirmed by letter from the said Minister of 11 August 1972, in each of
which communications it was asserted that there was no basis under the
Statute of the Court for exercising jurisdiction in the case;

Having regard to the refusal by the Government of Iceland, in its
letter of 27 June 1972, to appoint an Agent, and to the fact that the
Government of Iceland, which had been duly notified by telegram and
letter of 21 July 1972 that the Court would hold hearings, opening on
2 August 1972, to give the Parties the opportunity of presenting their
observations on the request for the indication of provisional measures,
was not represented at the hearing held on that date;

Having regard to the Order of 17 August 1972, by which, following the
request of the Government of the Federal Republic dated 21 July 1972, the
Court indicated interim measures of protection in the case, which in-
dication in no way prejudges the jurisdiction of the Court to consider
the merits of the dispute;

Whereas, in these circumstances, it is necessary to resolve first of all
the question of the Court’s jurisdiction,

THE COURT

Decides, by 9 votes to 6, that the first pleadings shall be addressed to
the question of the jurisdiction of the Court to entertain the dispute;

Fixes as follows the time-limits for the written proceedings:

13 October 1972 for the Memorial of the Government of the Federal
Republic of Germany,

8 December 1972 for the Counter-Memorial of the Government of
Iceland;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of August, one
thousand nine hundred and seventy-two, in three copies, one of which
will be placed in the archives of the Court, and the others transmitted
to the Government of the Federal Republic of Germany and the Govern-
ment of Iceland, respectively.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.
190 FISHERIES JURISDICTION (ORDER 18 VIII 72)

Judges BENGZON and JIMENEZ DE ARECHAGA append a joint dissenting
opinion to the Order of the Court.

(Initialled) Z. K.
(Initialled) S. A.
